Citation Nr: 0812743	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-07 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disorder, diagnosed as schizophrenia.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disorder.


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

During the pendency of this appeal, the veteran moved to 
Houston, Texas and reported such in a March 2007 
communication.  Accordingly, the RO in Houston, Texas 
currently has jurisdiction over the case. 

The veteran's psychiatric disability and back disability 
claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


FINDINGS OF FACT

1.  By decision dated in March 1982, the Board denied the 
veteran's claim of service connection for an acquired 
psychiatric disorder; in January 1986 and again in June 1990, 
the Board denied an application to reopen the same claim, the 
veteran did not appeal the June 1990 determination, and that 
decision became final.

2.  The evidence received since the June 1990 Board decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the veteran's schizophrenia claim.


CONCLUSIONS OF LAW

1.  The Board's unappealed June 1990 decision that denied his 
claim to reopen service connection for an acquired 
psychiatric disorder is final.  38 U.S.C.A. § 7103(a) (West 
2002); 38 C.F.R. § 20.1100 (2007).

2.  Evidence received since the June 1990 Board decision is 
new and material; the claim of entitlement to service 
connection for an acquired psychiatric disorder, diagnosed as 
schizophrenia, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim for a 
psychiatric disorder and remands it for further development.  
Thus, a discussion of VA's duties to notify and assist is not 
necessary regarding this claim.  

In a June 1990 Board decision, while noting that service 
connection for an acquired psychiatric disorder had 
previously been denied, the Board determined that there was 
no new and material evidence submitted that demonstrated his 
current psychiatric pathology had origins during his period 
of service.  In denying his application to reopen service 
connection claim, the Board acknowledged that the veteran was 
seen during service for complaints of nervousness, but denied 
the claim on the basis that there was no medical evidence of 
an acquired psychiatric disorder that was related to service.  

The evidence of record at the time of the June 1990 Board 
decision consisted of his service medical records; post-
service medical records and examinations; and lay statements 
from the veteran, fellow servicemen, and family and friends.   

Because the veteran did not appeal the June 1990 Board 
decision, it became final based on the evidence then of 
record.  38 U.S.C.A. § 7103(a) (West 2002).  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether a veteran has submitted new and 
material evidence sufficient to reopen a claim, VA must 
consider the evidence received since the last final denial of 
the claim on any basis, i.e., on the merits or denying 
reopening.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Evidence associated with the claims folder since the Board's 
June 1990 decision consists of a VA examination; VA medical 
records; a private medical report; and lay statements from 
the veteran and his friends and family members.

The veteran has maintained that service connection is 
warranted for schizophrenia because he developed the disease 
during service.  In support, he states that he had 
psychiatric problems during service and that he began 
manifesting psychiatric symptoms within a few months of his 
discharge.  In point of fact, his VA treatment records from 
June 1980, four months after discharge, indicate that he was 
diagnosed with anxiety and depressive neurosis.  Further, he 
points out that he has since been consistently diagnosed as 
having schizophrenia.  Additionally, lay statements submitted 
by his family and friends reflect that his mental condition 
has "deteriorated" since his period of active duty service.

Of particular significance is a November 2005 VA examination 
report.  In this report, the examiner concluded that the 
veteran's current schizophrenia is not due to, caused by, nor 
related to his military service; however he then stated that 
due to the described symptomatology soon after military 
service, his schizophrenia must have been present prior to 
military service.  This statement appears to raise the issue 
of whether the veteran had a pre-existing condition that was 
aggravated by his period of active service.  Additionally, a 
private medical opinion was also submitted that concluded his 
psychiatric conditions of major depression, post traumatic 
stress disorder, and generalized anxiety disorder are related 
to his service in the military.  In light of these medical 
reports and opinions, the Boards finds that the evidence 
raises a reasonable possibility of substantiating his claim.  
As such, the evidence is new and material under the 
provisions of 38 C.F.R. § 3.156(a) and the claim is reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, 
diagnosed as schizophrenia, has been presented; to this 
extent, the appeal is granted.

REMAND

As noted above, the veteran was diagnosed as having anxiety 
and depressive neurosis approximately five months after his 
discharge from active duty and with schizophrenia within a 
year of separation from service.  Further, service medical 
records, treatment records, and evaluation reports show that 
the veteran reported having psychiatric symptoms during and 
shortly after service.  The veteran has since consistently 
been diagnosed as having schizophrenia.  

The November 2005 VA examination afforded to the veteran 
provided a medical opinion that stated both that his current 
schizophrenia is unrelated to active duty service and also 
that it pre-existed service without providing a clear reason 
or rationale for such a conclusion.  Specifically, while this 
opinion raised the issue of whether his schizophrenia was 
aggravated by service, it did not address it any further.  
Additionally, the claims file also contains a positive 
February 2005 medical opinion provided by his private 
physician.  Therefore, a solicited a medical opinion is 
needed as to whether it is at least as likely as not that his 
schizophrenia had its onset during service or before service, 
and if so, whether it was aggravated by service.  Under the 
circumstances, the Board finds VA must obtain medical 
evidence addressing these questions because doing so is 
necessary to adjudicate his appeal.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In addition, lay statements from friends and family of the 
veteran indicate that the veteran receives social security 
benefits due his mental disability.  As such, VA is obliged 
to attempt to obtain and consider any SSA records.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

With respect to his additional claim to reopen to service 
connection for a back disorder, an March 1982 Board decision 
denied entitlement to service connection for a back disorder.  
More recently, his application to reopen his service 
connection claim for a back disorder was last denied in a 
January 1986 Board decision.  

The Board observes that, during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In that decision, the Court held that VA must 
notify a claimant of the evidence and information necessary 
to reopen a previously denied claim, as well as the evidence 
and information necessary to establish his entitlement to the 
underlying claim for the benefit sought, (i.e., service 
connection).

In that case, the Court noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence which was of record at the time that the 
prior claim was finally denied.  The Court further stated the 
VCAA requires, in the context of a claim to reopen, that the 
Secretary look at the basis for the denial in the prior 
decision, and respond with a notice letter which describes 
what evidence would be necessary to substantiate the element 
or elements required for service connection which were found 
insufficient in the previous denial.

While the veteran was provided with a basic description of 
the requirements for service connection, he has yet to be 
provided with notice which fully complies with the specified 
criteria regarding new and material evidence in Kent (i.e., 
the type of evidence which would be new and material based on 
the reasons for the prior denial).  Such notice must be 
provided to him prior to a final adjudication of his current 
claim for service connection for a back disorder.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file, and ensure 
that the veteran is sent a corrected 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as outlined in 
Kent v. Nicholson, 20 Vet. App. 1 
(2006) for his claim to reopen service 
connection for a back disorder.

2.  Request, directly from the Social 
Security Administration, complete copies 
of any medical records related to a 
claim asserted by the veteran for 
disability benefits from that agency, as 
well as any disability determination(s) 
made by SSA.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for 
these records is negative, that should 
be noted and the veteran must be 
informed in writing.  

3.  The veteran should be scheduled for 
a VA psychiatric examination to 
determine the nature, extent, onset and 
etiology of any psychiatric disability 
found to be present.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims files should be made 
available to and reviewed by the 
examiner.  

The examiner should state the likelihood 
that any psychiatric disability found to 
be present, to specifically include 
schizophrenia, existed prior to service.  
If the examiner concludes that a 
psychiatric disability found to be 
present existed prior to service, the 
examiner should indicate that likelihood 
that the disability worsened during 
service.  If the examiner diagnoses the 
veteran as having a psychiatric 
disability that did not pre-exist 
service, the examiner must opine as to 
whether it is at least as likely as not 
that the condition is related to or had 
its onset during service.  In offering 
each of these opinions, the examiner 
should specifically acknowledge and 
comment on the veteran's report of a 
continuity of psychiatric symptoms since 
service.  The rationale for all opinions 
expressed should be provided.

4.  Then, the AMC should adjudicate the 
veteran's claims.  If the benefits 
sought on appeal are not granted, the 
AMC should issue the veteran a 
Supplemental Statement of the Case and 
provide him with an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


